         Case 1:21-cv-00774-MKV Document 19 Filed 04/07/21 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC #:
 JOE HAND PROMOTIONS, INC.,                                         DATE FILED: 4/7/2021

                         Plaintiff,
                                                                   21-cv-774 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 SALVATORE J. AMELIO et al.,

                        Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of submissions from Plaintiff informing the Court that the parties

have reached a settlement [ECF #17, 18]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

May 7, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). All

other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                      _________________________________
Date: April 7, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
